Citation Nr: 0714100	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left hand 
disability, claimed as arthritis.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1990 to September 1990 and from May 1993 to April 
2002.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted the veteran's claim of 
entitlement to service connection for limitation of motion of 
the cervical spine; a 10 percent disability rating was 
assigned.  The September 2002 rating decision also denied the 
veteran's claim for entitlement to service connection for a 
left hand disability.  The veteran initiated an appeal of the 
September 2002 decision, which was perfected with the 
submission of a substantive appeal (VA Form 9) in June 2004.  

This case was remanded by the Board in June 2006 for 
additional development.  This was accomplished, and in 
December 2006 the VA Appeals Management Resource Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claims for entitlement to an 
increased disability rating for the service-connected 
cervical spine disability and entitlement to service 
connection for a left hand disability.  The veteran's claims 
folder has been returned to the Board for further appellate 
proceedings.

Remanded issue

The issue of entitlement to service connection for a left 
hand disability is REMANDED to the RO via the AMC.

Issue not on appeal

In June 2006, the Board denied the veteran's claim of 
entitlement to service connection for a right hand 
disability.  The Board's decision is final. 
See 38 C.F.R. § 20.1100 (2006).  That matter will be 
addressed no further herein.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected cervical spine disability is 
manifested by moderate limitation of motion with pain.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the 
service-connected cervical spine disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated as 10 percent disabling.

The veteran seeks an increased disability rating for his 
service-connected cervical spine disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the increased rating issue.  [As detailed in the 
Introduction, the remaining issue on appeal, entitlement to 
service connection for a left hand disability, is being 
remanded for additional development.]

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated July 17, 2006, which will be further 
detailed in the Dingess discussion below.  
Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
August 2002 letter, along with additional letters from the RO 
dated June 24, 2005 and September 21, 2005.  Specifically, 
the veteran was advised in the August 2002 letter that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies.  With 
respect to private treatment records, all three letters 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, and the veteran was asked in the 
letters to complete this release so that VA could obtain 
private records on his behalf.  The September 2005 VCAA 
letter specifically noted that records from University of 
Missouri Health Care and W.K.N, M.D., had been requested on 
his behalf.  The August 2002 letter further emphasized: "You 
must give us enough information about these records so that 
we can request them from the person or agency who has them.  
It's still your responsibility to make sure these records are 
received by us."  The September 2005 VCAA letter asked the 
veteran to complete a release for records from Dr. B. and 
added: "if you do not provide the necessary release, you 
must obtain and submit the identified records for them to be 
considered."  The veteran was also advised in a July 17, 
2006 letter [pursuant to the Board's June 2006 remand 
instructions] that a VA medical examination was being 
scheduled to make a decision on his claim [such was conducted 
in August 2006].  Finally, as the veteran is unrepresented, 
the June 2005 and September 2005 VCAA letters included a list 
of nationally-recognized Veterans Service Organizations that 
could assist the veteran with his claim.

The Board notes that the September 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his increased rating 
claim in September 2002.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, the veteran was provided with VCAA notice 
through the June 2005, September 2005 and July 2006 letters, 
and his claims were readjudicated in the December 2006 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated 
July 17, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  
With respect to effective date, the July 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  The veteran has not indicated 
subsequent to the receipt of the July 2006 letter that he has 
any additional evidence to submit on his claim.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded VA examinations in July 2002, March 2004, April 2005 
and August 2006.  The reports of these examinations reflect 
that the examiners reviewed the veteran's past medical 
history, recorded his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  Additionally, a VA medical opinion 
was obtained in November 2006.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The veteran has been provided with both the former and the 
current regulatory criteria.  The claim was initially 
adjudicated under the former schedular criteria in the 
September 2002 rating decision which forms the basis for this 
appeal; readjudicated under the current schedular criteria in 
the April 2004 SOC, and SSOCs dated in March 2006 and 
December 2006.  

(i.)  The former schedular criteria

Under former Diagnostic Code 5290, a 10 percent disability 
rating is assigned for slight limitation of motion of the 
cervical spine; a 20 percent evaluation is assigned for 
moderate limitation of motion of the cervical spine; and a 30 
percent evaluation is assigned for severe limitation of 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2006).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988) 871.

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 [cervical strain].

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).

A 10 percent rating is warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

For purposes of VA compensation, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.  
See 38 C.F.R. § 4.71, Plate V; General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

Analysis

Assignment of diagnostic code

The veteran's service-connected cervical spine disability is 
currently rated as 10 percent disabling under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  It was formerly rated 10 percent disabling under the 
old Diagnostic Code 5290 [spine, limitation of motion, 
cervical].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected cervical spine disability, and for reasons 
set forth immediately below, the Board believes that rating 
the veteran under former Diagnostic Code 5293 [intervertebral 
disc syndrome] is inappropriate in the instant case.  The 
veteran has never been diagnosed with such.  Furthermore, the 
June 2005 VA examiner found that the veteran did not have any 
incapacitating episodes, which is how a disability rating is 
determined under Diagnostic Code 5285.  

The medical evidence of record demonstrates the veteran's 
thoracolumbar spine symptomatology consists mainly of 
fracture residuals, limitation of motion of the thoracolumbar 
spine and associated complaints of pain.  The most recent 
diagnosis of record, made by August 2006 VA examiner, is 
"cervical spine, chronic pain."  The medical evidence does 
not suggest, and the veteran has not contended, that spinal 
cord injury or other symptomatology exists which would cause 
the disability to be rated under another   diagnostic code or 
codes.  Therefore, the Board believes that the most 
appropriate diagnostic code for rating the veteran under the 
former schedular criteria is Diagnostic Code 5290 [limitation 
of cervical spine motion].  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all cervical 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2006).  The veteran's 
service-connected cervical spine disability is not consistent 
with intervertebral disc syndrome, so the current Formula for 
Rating Intervertebral Disc Syndrome, Diagnostic Code 5243, is 
not for application.

Thus, the veteran's service-connected cervical spine 
disability will be rated using the current General Rating 
Formula for Diseases and Injuries of the Spine.  


Mittleider concerns

The Board notes that the evidence demonstrates the presence 
of thoracic outlet syndrome, diagnosed by S.D.B., M.D. in May 
2005.  This has not been service connected.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Accordingly, the Board remanded 
the case in June 2006 primarily to obtain a medical opinion 
differentiating between the symptomatology associated with 
the veteran's service-connected cervical spine disorder and 
his nonservice-connected thoracic outlet syndrome.

In November 2006, a VA examiner reviewed the veteran's claims 
folder and conducted EMG studies of the veteran.  The 
examiner determined that the veteran's neurological symptoms 
were not related to his service-connected spine disability.  
Accordingly, the Board will not consider neurological 
symptomatology in its analysis of the service-connected 
cervical spine disorder.

Schedular rating

(i.)  The former schedular criteria

As has been discussed in the law and regulations section 
above, the veteran's cervical disability is being rated based 
on limitation of motion in the cervical spine.  Under the 
former version of Diagnostic Code 5290, to warrant a 20 
percent disability rating, the evidence must show 
"moderate" limitation of motion of the cervical spine.



The report of the VA examinations included the following 
ranges of cervical spine motion: 

			July 2002	March 2004	       April 2005	August 
2006
Flexion
40 degrees
45 degrees
45 degrees
35 degrees
Extension
15 degrees
45 degrees
40 degrees
35 degrees
Lateral 
flexion
20 degrees 
(left and 
right)
45 degrees 
(left and 
right)
30 degrees 
left;40 
degrees 
right
15 degrees 
left and 
right
Lateral 
rotation
30 degrees 
(left and 
right)
80 degrees 
(left and 
right)
70 degrees
(left and 
right)
60 degrees 
(left and 
right)

As was discussed above, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.

Reviewing the above results demonstrates that as of his most 
recent VA examination in August 2006, the veteran 
demonstrated a loss of almost a quarter of his flexion, 
extension and lateral rotation, along with a 2/3 loss of 
lateral flexion.  The Board finds that the objective evidence 
indicates a greater impairment than contemplated by the 
criteria for the assignment of a 10 percent disability rating 
for "mild" loss of cervical spine motion under Diagnostic 
Code 5290, as the veteran has demonstrable loss in all ranges 
of cervical spine motion, including a substantial loss of 
lateral flexion.  

Under such circumstances, the Board believes that the current 
disability approximates that which allows for the assignment 
of a 20 percent disability rating, consistent with moderate 
disability, under the former schedular criteria. 
See 38 C.F.R. § 4.7 (2006).  

The veteran has indicated that he "would be satisfied with 
[a] 20 percent" rating for his service-connected cervical 
spine disability.  See the veteran's June 2004 substantive 
appeal (VA Form 9).  In any event, the veteran's cervical 
spine range of motion does not more nearly approximate the 
"severe" level to allow for the assignment of a 40 percent 
disability rating.  Although the veteran has a 2/3loss of 
cervical spine lateral flexion, his ranges of flexion, 
extension and lateral rotation are still well under the 
average or medium range.  The Board finds that under these 
circumstances a 40 percent disability rating cannot be 
justified.  

Therefore, the assignment of a 20 percent disability rating, 
but no more, is granted under the former schedular criteria.  
This 20 percent rating may be applied prospectively, beyond 
the effective date of the new regulation, as it is most 
beneficial to his claim.  See VAOPGCPREC 3-2000, supra.  

(ii.)  The current schedular criteria

The Board first notes that the veteran does not meet the 
criteria for a 20 or 30 percent disability rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
based on limitation of motion of the cervical spine.  
Specifically, he does not evidence cervical spine forward 
flexion between 30 and 15 degrees or a combined range of 
cervical spine motion not greater than 170 degrees for a 20 
percent rating; nor does he evidence flexion of the cervical 
spine 15 degrees or less for a 30 percent rating.  
Additionally, the objective medical evidence does not 
demonstrate favorable or unfavorable ankylosis of the entire 
cervical spine for 30 or 40 percent ratings under the new 
criteria.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  It is manifest that the 
veteran's cervical spine is not immobile.  

Accordingly, application of the current schedular criteria 
does not avail the veteran.

DeLuca consideration

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006).  See DeLuca, supra.  

The veteran has complained of cervical spine pain.  However, 
there is no support in the objective medical evidence for an 
increased rating based on functional loss.  Although the 
Board has taken the veteran's self-reports of severe pain and 
associated functional loss into account, it places greater 
weight of probative value on the objective medical evidence 
of record, which does not document any significant functional 
loss.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence]. 

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence, in particular the 
VA examination reports, shows that throughout the appeal 
period the veteran has not evidenced cervical spine 
symptomatology warranting a disability rating other than the 
currently-assigned 20 percent.  Specifically, the VA 
examination reports of record show that taking each of the 
measured ranges of motion at their worst, the veteran does 
not exceed the moderate range of cervical spine disability.  
In sum, it appears that the disability has remained 
relatively stable at the 20 percent level throughout the 
period.  

Accordingly, the 20 percent rating which the Board is 
assigning for the veteran's service-connected cervical spine 
disability will be effective from April 30, 2002, the 
effective date of service connection.


Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  

Moreover, the veteran has not identified any factors which 
may be considered to be exceptional or unusual with respect 
to the service-connected cervical spine disability.  
Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 20 percent disability rating is 
warranted for the veteran's service-connected cervical spine 
disability.  To that extent, the appeal is allowed.  


ORDER

Entitlement to an increased disability rating, 20 percent, 
for service-connected cervical spine disability, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

2.  Entitlement to service connection for a left hand 
disability, claimed as arthritis.

The Board regrets the necessity of again remanding this 
issue, but as explained below such remand is required.

In its June 2006 remand, the Board acknowledged a March 2004 
X-ray report indicating arthritis of the left first 
metapharsal joint of the left hand.  The RO was directed to 
obtain an examination to determine the nature and etiology of 
the veteran's claimed left hand arthritis.

In November 2006, a VA examiner reviewed the veteran's claims 
folder but failed to opine as to whether the veteran's 
claimed left hand arthritis was incurred in or aggravated by 
his military service.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  In this case, although the Board regrets the 
additional delay, another remand is necessary to ensure 
proper compliance with the Board's June 2006 remand 
instructions.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran's VA claims folder 
should be forwarded to a medical 
practitioner.  The reviewer should opine 
as to (1) whether a left hand disability 
currently exists and (2) if so, whether 
it is a likely or not related to the 
veteran's military service or any 
incident thereof.  If it is deemed to be 
necessary, the veteran should undergo 
physical examination and/or diagnostic 
testing.  The opinion should be 
associated with the veteran's VA claims 
folder.  

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for a left hand 
disability.  If the benefit sought on 
appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


